DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  
Claim 1, line 7 recites “the reservoir wall” but should read “the reservoir walls” to be consistent with the claim language recited in claim 1, line 3. 
Claim 12, line 7 recites “the reservoir wall” but should read “the reservoir walls” to be consistent with the claim language recited in claim 12, line 3.
Claim 14, line 1 recites “The intravesical drug delivery device of claim 1”, however claim 1 never recites an intravesical drug delivery device. Additionally, if claim 14 were to actually depend on claim 1, it would be identical to claim 5. It appears the Applicant has made an error and for purposes of examination, the Examiner will interpret claim 14 as depending on claim 12.
Claim 16, line 1 recites “The method of claim 14”, however claims 14 and 1 are not method claims. It appears the Applicant has made an error and for purposes of examination, the Examiner will interpret claim 16 as depending on claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hixon et al. (US Publication 2008/0004578 A1).
Regarding claim 1, Hixon discloses a drug delivery device (Figs. 2-3) for insertion into the body of a patient, the device comprising: 
a drug reservoir portion which comprises a drug reservoir lumen (148) bounded by reservoir walls which comprise a water permeable polymeric material (Paragraphs 28-29, 34, and 39); and 
a drug formulation which comprises a drug (124) and which substantially fills the drug reservoir lumen (Fig. 3), 
wherein the drug reservoir lumen has a ribbon shape (The Examiner is interpreting “a ribbon shape” as being a narrow, elongated shape, which is shown in Fig. 3) such that a substantial portion of the drug formulation is adjacent to the reservoir wall to facilitate diffusion of the drug through the reservoir walls (Fig. 3), and 
wherein the device is elastically deformable between a first shape suited for insertion through a lumen into a body cavity of the patient (Paragraph 2) and a second shape suited to retain the device within the body cavity (Fig. 2).  
Regarding claim 5, Hixon discloses the drug delivery device of claim 1, wherein the second shape is a coil shape, a spiral shape, or a serpentine shape (Fig. 2).  
Regarding claim 11, Hixon discloses the drug delivery device of claim 1, wherein the first shape is a relatively straightened shape suited for insertion through the patient's urethra and into the bladder of the patient (Paragraph 2), and the second shape is a coiled retention shape suited to retain the device within the bladder (Fig. 2).  
Regarding claim 12, Hixon discloses an intravesical drug delivery device (Figs. 2-3), the device comprising: 
a drug reservoir portion which comprises a drug reservoir lumen (148) bounded by reservoir walls which comprise a water permeable elastomeric material (Paragraphs 28-29, 34, and 39); and 
a drug formulation (124) in a solid form (Paragraph 39), which comprises a drug (124) and which substantially fills the drug reservoir lumen (Fig. 3), 
wherein the drug reservoir lumen has a ribbon shape (The Examiner is interpreting “a ribbon shape” as being a narrow, elongated shape, which is shown in Fig. 3) such that a substantial portion of the drug formulation is adjacent to the reservoir wall to facilitate diffusion of the drug through the reservoir walls (Fig. 3), and 
wherein the device is elastically deformable between a first shape, which is a relatively straightened shape suited for insertion through a patient's urethra (Paragraph 2), and a second shape, which is suited to retain the device within the patient's bladder (Fig. 2).  
Regarding claim 14, Hixon discloses the intravesical drug delivery device of claim 1, wherein the second shape is a coil shape, a spiral shape, or a serpentine shape (Fig. 2).  
Regarding claim 15, Hixon discloses a method of administering a drug to a patient in need thereof, comprising: 
inserting into the patient the device of claim 1 (See rejection of claim 1 above, Paragraph 2); and 
permitting the drug to be released from the device (Paragraph 39).  
Regarding claim 16, Hixon discloses the method of claim 14, wherein the device is inserted into the patient's urinary bladder via through the patient's urethra (Paragraph 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hixon et al. (US Publication 2008/0004578 A1).
Regarding claim 2, Hixon discloses the drug delivery device of claim 1, but are silent regarding wherein the reservoir walls are dimensioned to define the ribbon-shaped drug reservoir lumen to have a maximum width:maximum height ratio of at least 4:1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ribbon-shaped drug reservoir lumen of Hixon to have a maximum width:maximum height ratio of at least 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hixon would not operate differently with the claimed ratio. Further, applicant places no criticality on the ratio claimed.
Regarding claim 3, Hixon discloses the drug delivery device of claim 1, but are silent regarding wherein the reservoir walls are dimensioned to define the ribbon-shaped drug reservoir lumen to have a maximum width:maximum height ratio of at least 7:1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ribbon-shaped drug reservoir lumen of Hixon to have a maximum width:maximum height ratio of at least 7:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hixon would not operate differently with the claimed ratio. Further, applicant places no criticality on the ratio claimed.
Regarding claim 4, Hixon discloses the drug delivery device of claim 1, but are silent regarding wherein the reservoir walls are dimensioned to define the ribbon-shaped drug reservoir lumen to have a maximum width:maximum height ratio of at least 10:1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ribbon-shaped drug reservoir lumen of Hixon to have a maximum width:maximum height ratio of at least 10:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hixon would not operate differently with the claimed ratio. Further, applicant places no criticality on the ratio claimed.
Regarding claim 13, Hixon discloses the intravesical drug delivery device of claim 12, but is silent regarding wherein the reservoir walls are dimensioned to define the ribbon-shaped drug reservoir lumen to have a maximum width:maximum height ratio of at least 4:1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ribbon-shaped drug reservoir lumen of Hixon to have a maximum width:maximum height ratio of at least 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hixon would not operate differently with the claimed ratio. Further, applicant places no criticality on the ratio claimed.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hixon et al. (US Publication 2008/0004578 A1) in view of Lee et al. (US Publication 2007/0202151 A1).
Regarding claim 6, Hixon discloses the drug delivery device of claim 1, wherein the drug formulation is in the form of a solid (Paragraph 39). 
Hixon is silent regarding
wherein the drug formulation is in the form of a powder or granules.  
In analogous prior art, Lee teaches wherein the drug formulation is in the form of a powder or granules (Paragraph 79).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the solid drug formulation of Hixon to incorporate the teachings of Lee to incorporate being in the form of a powder or granules because it was known for drug formulations to be commonly provided powders or granules (Paragraph 79).
Regarding claim 7, Hixon discloses the drug delivery device of claim 1, wherein the reservoir walls comprise a water-permeable material (Paragraphs 28-29, 34, and 39).  
Hixon is silent regarding
wherein the reservoir walls comprise a water-permeable elastomeric material.
In analogous prior art, Lee teaches wherein the reservoir walls comprise a water-permeable elastomeric material (Paragraph 55).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the reservoir walls of Hixon to incorporate the teachings of Lee to incorporate a water-permeable elastomeric material since such a modification is the result of a simple substitution of one known element (Water-permeable material of reservoir walls of Hixon) for another (Water-permeable elastomeric material of reservoir walls of Lee) to obtain predictable results (Modulating water permeability).
Regarding claim 8, Hixon in view of Lee disclose the drug delivery device of claim 7, wherein the water-permeable elastomeric material comprises silicone (Paragraph 55, Lee), a polyurethane, or a combination thereof.  
Regarding claim 9, Hixon discloses the drug delivery device of claim 1, wherein the drug formulation is in the form of a solid (Paragraph 39), and the reservoir walls comprise a water-permeable material (Paragraphs 28-29, 34, and 39).
Hixon is silent regarding
wherein the drug formulation is in the form of a powder or granules, and the reservoir walls comprise a water-permeable elastomeric material and are dimensioned to define the ribbon-shaped drug reservoir lumen having a maximum width:maximum height ratio of at least 4:1.  
In analogous prior art, Lee teaches wherein the drug formulation is in the form of a powder or granules (Paragraph 79), and the reservoir walls comprise a water-permeable elastomeric material (Paragraph 55). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the solid drug formulation of Hixon to incorporate the teachings of Lee to incorporate being in the form of a powder or granules because it was known for drug formulations to be commonly provided powders or granules (Paragraph 79). Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the reservoir walls of Hixon to incorporate the teachings of Lee to incorporate a water-permeable elastomeric material since such a modification is the result of a simple substitution of one known element (Water-permeable material of reservoir walls of Hixon) for another (Water-permeable elastomeric material of reservoir walls of Lee) to obtain predictable results (Modulating water permeability).
Hixon in view of Lee are silent regarding
the reservoir walls are dimensioned to define the ribbon-shaped drug reservoir lumen having a maximum width:maximum height ratio of at least 4:1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the ribbon-shaped drug reservoir lumen of Hixon to have a maximum width:maximum height ratio of at least 4:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hixon would not operate differently with the claimed ratio. Further, applicant places no criticality on the ratio claimed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hixon et al. (US Publication 2008/0004578 A1) in view of Lee et al. (US Publication 2010/0331770 A1).
Regarding claim 10, Hixon discloses the drug delivery device of claim 1, but is silent regarding wherein the reservoir walls comprises a retention frame aperture in which a retention frame is disposed.  
In analogous prior art, Lee teaches wherein the reservoir walls (322/324) comprises a retention frame aperture (310) in which a retention frame (314) is disposed (Figs. 4-5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the reservoir walls of Hixon to incorporate the teachings of Lee to incorporate a retention frame aperture in which a retention frame is disposed in order to return to a retention shape (Paragraph 50).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783